 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 7                                            AT SEATTLE

 8    GABRIEL ECKARD,

 9                                        Plaintiffs,                Case No. C19-0579-JCC-MAT

10                v.
                                                                     ORDER RE: PLAINTIFF’S MOTIONS
11    ALTA LANGDON, et al.,                                          TO AMEND COMPLAINT

12                                        Defendants.

13

14            This is a civil rights action brought under 42 U.S.C. § 1983. This matter comes before the

15   Court at the present time on plaintiff’s two motions to amend his complaint. 1 Defendants have

16   filed responses to both motions. The Court, having reviewed plaintiff’s motions, defendants’

17   responses thereto, and the balance of the record, hereby finds and ORDERS as follows:

18            (1)      Plaintiff’s first motion to amend his complaint (Dkt. 12) is DENIED. Defendants

19   oppose this motion on the grounds that it is procedurally deficient. (Dkt. 13.) Defendants are

20   correct. Plaintiff, in his first motion, merely requested leave to amend and indicated he had new

21   information which he needed to incorporate into his pleading. He did not, however, submit with

22
              1
                Also pending at this time is plaintiff’s request for preliminary injunction. (Dkt. 15.) The Court will rule
23   on that request separately.


     ORDER RE: PLAINTIFF’S MOTIONS
     TO AMEND COMPLAINT - 1
 1   his motion a proposed amended pleading as is required by the rules of this Court. See Local Civil

 2   Rule (LCR) 15. As plaintiff’s first motion to amend is procedurally deficient, that motion must be

 3   denied.

 4             (2)   Plaintiff’s second motion to amend (Dkt. 15) is GRANTED. Defendants do not

 5   oppose plaintiff’s second motion, which was accompanied by the requisite proposed amended

 6   pleading. (Dkt. 16.) However, they do request that if the motion is granted the pretrial deadlines

 7   be extended to allow them adequate time to conduct discovery and file any dispositive motions

 8   they may deem appropriate. (Id. at 2.) The Court sees no reason why amendment should not be

 9   granted in this matter. See Fed. R. Civ. P. Rule 15(a)(2) (The court should freely give leave to

10   amend “when justice so requires.”) The Court also deems defendants’ request to extend the pretrial

11   deadlines appropriate given that plaintiff’s second, and properly filed, request for amendment was

12   submitted towards the end of the originally established discovery period. Accordingly, the

13   discovery deadline is extended to December 31, 2019, and the dispositive motion filing deadline

14   is extended to January 31, 2020.

15             (3)   The Clerk is directed to file plaintiff’s amended complaint (Dkt. 15-1). The Clerk

16   is further directed to send copies of this Order to plaintiff, to counsel for defendants, and to the

17   Honorable John C. Coughenour.

18             DATED this 21st day of October, 2019.

19

20                                                        A
                                                          Mary Alice Theiler
21                                                        United States Magistrate Judge

22

23

     ORDER RE: PLAINTIFF’S MOTIONS
     TO AMEND COMPLAINT - 2
